Name: Council Regulation (EEC) No 1349/86 of 6 May 1986 amending Regulation (EEC) No 1117/78 on the common organization of the market in dried fodder
 Type: Regulation
 Subject Matter: agricultural structures and production;  agricultural policy;  agricultural activity
 Date Published: nan

 8.5.86 Official Journal of the European Communities No L 119/43 COUNCIL REGULATION (EEC) No 1349/86 of 6 May 1986 amending Regulation (EEC) No 1117/78 on the common organization of the market in dried fodder THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Articles 42 and 43 thereof, Having regard to the proposal from the Commission ('), Having regard to the opinion of the European Par ­ liament (2), Whereas , pursuant to Regulation (EEC) No 1117/78 (3), as last amended by Regulation (EEC) No 3768 /85 ("), the marketing year begins on 1 April each year and ends on 31 March of the following year ; whereas experience shows that these dates should be changed ; whereas the 1986/ 87 marketing year should therefore be extended by one month, HAS ADOPTED THIS REGULATION : Article 1 Article 2 (2) of Regulation (EEC) No 1117/78 shall be replaced by the following : '2 . The marketing year for the products referred to in Article 1 (b) and (c) shall begin on 1 May of each year and end on 30 April of the following year. However, the 1986/ 87 marketing year shall begin on 1 April 1986 and end on 30 April 1987 .' Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply from 1 April 1986 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 6 May 1986 . For the Council The President P. H. van ZEIL (') OJ No C 85 , 14 . 4 . 1986 , p. 24 . (2 ) Opinion delivered on 17 April 1986 (not yet published in the Official Journal). O OJ No L 142 , 30 . 5 . 1978 , p. 1 . ( 4) OJ No L 362 , 31 . 12 . 1985 , p. 8 .